t c memo united_states tax_court kathleen miller geiger petitioner v commissioner of internal revenue respondent docket no filed date kathleen miller geiger pro_se rollin g thorley and paul c feinberg for respondent memorandum findings_of_fact and opinion1 gerber judge this case stems from respondent’s denial of petitioner’s request for an abatement of interest under sec_1petitioner filed a petition requesting small_tax_case proceedings under sec_7463 i r c respondent moved for removal of that designation on the ground that this interest abatement proceeding fits within none of the categories of cases that may be conducted under the small_tax_case provisions the court granted respondent’s motion e the issue presented for our consideration is whether there was abuse_of_discretion in the denial of petitioner’s abatement request findings of fact3 petitioner resided in nevada at the time her petition was filed she filed her federal_income_tax return on date showing tax due of dollar_figure respondent assessed the tax along with dollar_figure of interest on date petitioner as part of a divorce proceeding was entitled to money from her husband’s retirement account during and petitioner reported the withdrawal as alimony for but ultimately respondent refunded the tax attributable to that item in a conversation about her return one of respondent’s agents suggested that petitioner file a form_8606 nondeductible iras contributions distributions and basis to reflect petitioner’s basis in the retirement account to determine the amount of income reportable if any for petitioner filed an amended_return for including a form_8606 showing her basis in the retirement account after following the suggestion 2unless otherwise indicated all section references are to the internal_revenue_code applicable to the period under consideration 3the parties’ stipulation of facts and the exhibits are incorporated by this reference of respondent’s agent petitioner did not hear from respondent until respondent began an examination of her return petitioner’s tax_return as amended was audited and respondent in a date notice_of_deficiency determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 on date petitioner filed a petition with this court at docket no 9739-00s seeking review of respondent’s determination deficiency case petitioner was represented in the deficiency case and an agreed decision reflecting a dollar_figure income_tax deficiency and an dollar_figure sec_6662 accuracy-related_penalty was entered on date shortly thereafter on date respondent sent petitioner notification of a dollar_figure4 outstanding balance due on the dollar_figure tax_liability she had originally reported for seven days later on date respondent assessed the agreed income_tax deficiency and accuracy-related_penalty from the deficiency case along with dollar_figure of accrued interest and a dollar_figure failure to pay penalty since the time of the assessment of the additional tax respondent has applied over dollar_figure of subsequent years’ tax refunds to satisfy portions of petitioner’s outstanding liability 4the dollar_figure included additional interest accruals and penalties for late payment on or about date petitioner filed a form_843 claim_for_refund and request for abatement seeking a dollar_figure abatement of interest and claiming that the accumulation of interest was caused by respondent’s errors and delays petitioner’s request for an abatement contained the following assertions that petitioner was entitled to interest_netting that respondent erred in not notifying her until date that there was a deficiency that respondent erred with respect to the september and letters reflecting different amounts of tax and or interest due and that the tax_assessment is incorrect because petitioner was misguided relied on incorrect information from respondent with respect to her filing of a form_8606 along with her amended return petitioner on date before respondent issued a final_determination filed a petition with this court seeking review of respondent’s failure to abate interest but that case was dismissed for lack of jurisdiction from the filing of the claim for an abatement until almost years later petitioner made numerous inquiries about the status of her claim and respondent’s agents sent responses seeking additional time to make their determination during that same period respondent offset income_tax refunds against the tax_liability and interest during the pendency of her claim_for_abatement petitioner had no legal course of action to require respondent to make a determination on date respondent issued a final_determination disallowing in full petitioner’s request for an interest abatement regarding her tax_year in the final_determination respondent provided the following reasons for denying petitioner’s request for an interest abatement interest_netting does not apply in a situation where a taxpayer does not have a credit available from another tax period the income_tax deficiency was the result of an agreement between respondent and petitioner who was represented so that petitioner was not misled by respondent the september and letters from respondent were not in disagreement because the first letter was issued before the assessment of the deficiency referenced in the latter one interest cannot be abated on the basis of the tax law information provided by respondent and petitioner did not make any payments on the outstanding tax_liability except for respondent’s offsets of overpayments from other years petitioner filed a petition with this court on date seeking review of respondent’s denial of her request for an abatement 5the law was changed for taxable years ending after date by the enactment of new sec_6404 on brief respondent admitted that petitioner is entitled to an abatement of tax_year interest from the date of petitioner’s request date through the date of respondent’s final_determination denying her request date in all other respects respondent continues to stand by his determination that petitioner is not entitled to an abatement of tax_year interest opinion sec_6404 provides the commissioner with authority to abate the assessment of interest on a deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act see also 112_tc_19 sec_301_6404-2 and proced admin regs provides b definitions-- managerial act --means an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel a decision concerning the proper application of federal tax law or other federal or state law is not a managerial act further a general administrative decision such as the irs’s decision on how to organize the processing of tax returns or its delay in implementing an improved computer system is not a managerial act for which interest can be abated under paragraph a of this section ministerial_act --means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act this court may order abatement where the commissioner abuses his discretion by failing to abate interest sec_6404 in order to prevail a taxpayer must show6 that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite respondent now concedes that petitioner is entitled to an interest abatement for the tax_year from the date of petitioner’s abatement request date through the date of respondent’s final_determination denying her request date we must now consider whether it was an abuse_of_discretion for respondent to deny abatement for any portion of interest not so conceded the periods we consider are from the filing of the return to the request for abatement and from the denial of the abatement to the time of trial before the request for abatement petitioner had filed her return reporting amounts from her divorced husband’s 6no question has been raised by the parties regarding sec_7491 and or whether the burden shifted from petitioner to respondent in this proceeding retirement account as alimony in dealing with respondent’s agents for she was advised to amend her return and to file a form_8606 in order to show any basis in the retirement account and thereby reduce the tax petitioner followed that advice thereby reporting a reduced income_tax_liability in date respondent examined petitioner’s return as amended and determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty petitioner filed a timely petition with this court and during date her representative resolved the deficiency dispute by agreeing to a reduced income_tax deficiency and accuracy-related_penalty of dollar_figure and dollar_figure respectively shortly thereafter the reduced deficiency and penalty were assessed along with dollar_figure of accrued interest and a dollar_figure failure to pay penalty several months later around date petitioner filed her claim for a dollar_figure abatement in support of the claim petitioner contended that respondent had given her bad tax_advice and sent her contradictory statements of her account and that she was entitled to interest_netting petitioner also complained about the amount of the agreed deficiency explaining that she had not been made fully aware of what had transpired respondent concedes that petitioner is entitled to an abatement of interest for the period during which her request for an abatement was pending at the administrative level the period from the filing of petitioner’s return through the amended_return filing respondent’s examination the issuance of a notice_of_deficiency petitioner’s petition to this court and the settlement of that case is well within the normal range of such activities and does not reflect the existence of an unreasonable delay or error of any kind petitioner also claimed that an incorrect form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc had been issued and that she was given bad advice about the filing of a form_8606 and the amendment of her return neither of those circumstances however would give rise to an abatement of interest under sec_6404 in particular advice or a decision involving the proper application of tax law or procedure is 7we note that in the context of this proceeding concerning our review of respondent’s denial of a request for abatement we are without jurisdiction to redetermine the amount of the deficiency and there has been no showing of a fraud upon the court or a motion filed to reopen the deficiency case see eg 85_tc_527 8it is noted that no abatement is available for the period preceding the time when the commissioner first contacts a taxpayer in writing generally not considered to be a ministerial or managerial act sec_301_6404-2 and proced admin regs see also nelson v commissioner tcmemo_2004_34 although petitioner was sent successive overlapping notices they were not contradictory and each reflected the outstanding tax_liability at the time of issuance finally petitioner has not shown the appropriate conditions for interest_netting ie that there were existing credits that would have reduced the amount of the finally agreed deficiency although respondent offset overpayments from subsequent years against the agreed deficiency that situation does not result in interest_netting for the tax_year finally events that occurred from the date denial of petitioner’s claim for an abatement through the filing of a petition and the issuance of this opinion do not warrant an abatement of interest accordingly we hold that there was no abuse_of_discretion by respondent in denying petitioner’s request for interest abatement for periods other than that for which respondent has conceded an abatement to reflect the foregoing decision will be entered for respondent
